Case: 11-40945     Document: 00511934208         Page: 1     Date Filed: 07/26/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 26, 2012
                                     No. 11-40945
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

STACY L. CONNER,

                                                  Plaintiff-Appellant

v.

TEXAS COURT OF CRIMINAL APPEALS,

                                                  Defendant-Appellee


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 1:10-CV-816


Before SMITH, DENNIS, and HAYNES, Circuit Judges.
PER CURIAM:*
        Stacy L. Conner, Texas prisoner # 1428940, appeals the dismissal of his
petition for a writ of mandamus. In his writ, Conner asked the district court to
order the Texas Court of Criminal Appeals to accept the filing of his petition for
discretionary review (PDR) as timely. On appeal, Conner contends that he may
have procedurally erred in labeling his action as a writ of mandamus, as opposed
to an action under 42 U.S.C. § 1983. He contends that, regardless of the error,
his pleadings clearly established that the Texas Court of Criminal Appeals has

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-40945    Document: 00511934208      Page: 2   Date Filed: 07/26/2012

                                  No. 11-40945

denied him access to the courts by dismissing his PDR as untimely. He asserts
that “he could easily amend his complaint if only given the opportunity” so that
this court could address the merits of his constitutional claim.
      Because Conner is seeking to have the federal court direct the state court
to perform its duties as he wishes, his pleadings were properly construed, as he
labeled them, as a petition for mandamus relief. See Moye v. Clerk, DeKalb
County Superior Court, 474 F.2d 1275, 1276 (5th Cir. 1973). Federal courts have
no authority “to issue writs of mandamus to direct state courts and their judicial
officers in the performance of their duties where mandamus is the only relief
sought.” Id. at 1276 (citations omitted). Thus, the district court lacked authority
to order the state court to act on Conner’s PDR. Id. at 1275-76; see also Santee
v. Quinlan, 115 F.3d 355, 356-57 (5th Cir. 1997).
      Even if Conner’s complaint is treated as arising under § 1983, it fails to
state a cognizable denial-of-access-to-the-courts claim because Connor was
allowed to prepare and transmit his PDR to the state court. See Brewer v.
Wilkinson, 3 F.3d 816, 821 (5th Cir. 1993); Crowder v. Sinyard, 884 F.2d 804,
814 (5th Cir. 1989).     Accordingly, the judgment of the district court is
AFFIRMED. His motion to expedite the instant appeal is DENIED.




                                        2